       Case 1:20-cr-00164-AT Document 6 Filed 05/08/20 Page 1 of 4




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION


United States of America
                                        Criminal Action No.
       v.
                                        1:20-CR-164-AT
Xiao-Jiang Li


              United States’ Sentencing Memorandum

   The United States of America, by Byung J. Pak, United States

Attorney, and Samir Kaushal, Assistant United States Attorney for the

Northern District of Georgia, files this Sentencing Memorandum to

assist the Court in sentencing defendant Xiao-Jiang Li. The

government recommends that Li receive one year of probation, with six

months’ home confinement. The government also recommends that the

conditions set forth in paragraph 20 of the Plea Agreement be included

as special conditions of probation. 1

   For at least six years, from 2012 to 2018, Li, a professor at Emory

University, provided false income information that excluded his foreign

income from his federal income tax returns. In late 2011, Li joined
China’s “Thousand Talents Program,” a Chinese state-sponsored talent

recruitment program. Li was appointed as a research team leader at

   1The criminal information arose from a grant fraud investigation.
The criminal complaint charging Li with grant fraud, in violation of 18
U.S.C. § 666(a)(1)(A), is attached as Exhibit A.
      Case 1:20-cr-00164-AT Document 6 Filed 05/08/20 Page 2 of 4




the Institute of Genetics and Developmental Biology at the Chinese

Academy of Sciences (“CAS”). According to a letter, dated January 21,

2019, authored by Jing Wang, a Human Resources director at CAS, Li

worked at CAS conducting research from January 2012 until December

2016. (January 21, 2019 CAS Letter, attached as Exhibit B.) During

this time, the letter states, Li received a salary. None of that salary was

declared or included in his United States federal tax returns.

   In January 2017, Li transitioned from CAS to another Chinese

University, Jinan University, where he continued to conduct research.

According to a letter, dated January 22, 2019, authored by Bing Wang,

a Human Resources director at Jinan University, Li conducted research

at and received a salary from Jinan University from January 2017 until

October 2018. (January 22, 2019 Jinan University Letter, attached as

Exhibit C.) Like the salary Li received from CAS, he reported none of

this income on his United States federal tax returns.

   Based on the letters received from the Chinese Universities, the
following tax loss estimate was reached, taking into account the

possibility that had Li truthfully completed his United States federal

tax returns he likely would have been eligible for a foreign tax credit
for taxes paid in China. As shown in the chart, the estimated tax loss is

$35,089.44.




                                    2
           Case 1:20-cr-00164-AT Document 6 Filed 05/08/20 Page 3 of 4




                                Tax Loss Estimate

                                     Potential
                           Assumed
                                       Gross    Less: Foreign
                           Marginal                                 Potential Net
               Total                Incremental Tax Credit for
                             U.S.                                 Incremental U.S.
Tax Year     Payments                   U.S.    Chinese Taxes
                           Federal                                 Federal Income
            (Before Tax)              Federal     Withheld
                            Income                                  Tax Liability
                                    Income Tax    (26.02%)
                           Tax Rate
                                      Liability
 2012        62,597.81       33%     20,657.28      (16,287.95)      4,369.33
 2013        64,516.13       33%     21,290.32      (16,787.10)      4,503.23
 2014        63,897.76       33%     21,086.26      (16,626.20)      4,460.06
 2015       127,810.94       33%     42,177.61      (33,256.41)      8,921.20
 2016       110,649.43       33%     36,514.31      (28,790.98)      7,723.33
 2017        39,813.55       33%     13,138.47      (10,359.49)      2,778.99
 2018        33,428.32       33%     11,031.35      (8,698.05)       2,333.30
Total      $502,713.94                                              $35,089.44



        Based on the above estimated tax loss, the parties reached the

   Guidelines Calculation identified in paragraph 15 of the Plea
   Agreement, which places Li in Zone B with a Custody Guideline Range

   of 6 to 12 months.




                                        3
Case 1:20-cr-00164-AT Document 6 Filed 05/08/20 Page 4 of 4




                                  Respectfully submitted,

                                  B YUNG J. P AK
                                      United States Attorney



                                /s/ S AMIR K AUSHAL
                                      Assistant United States Attorney
                                  Georgia Bar No. 935285
                                  Samir.Kaushal@usdoj.gov




   600 U.S. Courthouse, 75 Ted Turner Drive S.W., Atlanta, GA 30303
                  (404) 581-6000 fax (404) 581-6181

                                  4
